45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Chukwu E. AZUBUKO, Plaintiff, Appellant,v.COMMISSIONER OF REGISTRY-State of Massachusetts, Defendant, Appellee.
No. 94-1927.
United States Court of Appeals,First Circuit.
Jan. 20, 1995.

Chukwu E. Azubuko on brief pro se.
Scott Harshbarger, Attorney General, and Beverly I. Ward, Assistant Attorney General, on brief for appellee.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges..
Per Curiam.


1
After carefully reviewing the record and the parties' briefs, we affirm the judgment of the district court for essentially the reasons set forth in the Memorandum of Decision and Order, dated March 24, 1994.